                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ZURICH AMERICAN INSURANCE                        )
COMPANY,                                         )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )             No. 4:16CV00429 ERW
                                                 )
FLUOR CORPORATION, et al.,                       )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Fluor Corporation’s Statement of Fees. On

November 9, 2018, Defendant Fluor Corporation (“Fluor”) filed a Motion for Sanctions against

Plaintiff/Counter-Defendant Zurich American Insurance Company (“Zurich”) claiming Zurich

failed to comply with the Court’s October 17, 2018, Discovery Order. On February 26, 2019, the

Court granted the motion and ordered Zurich to pay Fluor’s “attorney’s fees and costs incurred in

seeking this discovery.” ECF No. 204. Pursuant to the Sanctions Order, on March 13, 2019,

Fluor submitted a memorandum seeking $276,887.80 in fees, and also submitted the Declaration

of John Wilson in support of its Statement of Fees.

       The Court will not award the full $276,887.80 sought by Fluor for two reasons:

       (1) In fee requests, courts look to the hourly rates of the local bar. Emery v. Hunt, 272

            F.3d 1042, 1048 (8th Cir. 2001) (citing Avalon Cinema Corp. v. Thompson, 689 F.2d

            137, 140 (8th Cir. 1982) (en banc).The $840 per hour rate sought by Flour is

            unreasonable for the local St. Louis, Missouri market.

       (2) The $276,887.80 requested by Fluor reflects only roughly half of the hours worked to

            obtain the discovery being sanctioned in this matter, about 329.63 hours, when billed

                                                 1
            at the $840 rate requested by Fluor. The total number of hours actually worked by

            Fluor between September 18, 2018, and February 7, 2019, was 702.1. The Court finds

            5.6 of these hours were unnecessary, bringing the total hours reasonably worked by

            Flour to 696.50.

         The Court finds Fluor reasonably worked a total of 696.50 hours between the dates of

September 18, 2018, and February 7, 2019, to obtain this discovery. This time will be billed at

$350 per hour, a reasonable rate for insurance litigation in the local St. Louis, Missouri market.

Therefore, Zurich is ordered to pay, within 20 days of the date of this order, $243,775.00 to

Fluor.

         So Ordered this 26th day of July, 2019.



                                              __________________________________
                                              E. RICHARD WEBBER
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                   2
